FILED
                            NOT FOR PUBLICATION                             FEB 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50559

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00467-JFW

  v.
                                                 MEMORANDUM *
JULIO GUTIERREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Julio Gutierrez appeals from the district court’s judgment and challenges his

guilty-plea conviction and 120-month sentence for aiding and abetting the

distribution of methamphetamine, in violation of 18 U.S.C. § 2, and 21 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 841(a)(1) and (b)(1)(A)(viii). Pursuant to Anders v. California, 386 U.S. 738

(1967), Gutierrez’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Gutierrez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Gutierrez waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal five specified issues related to his sentence. Our independent review of the

record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable

grounds for relief as to Gutierrez’s plea or any sentencing issue outside the scope

of the appeal waiver. We therefore affirm as to those issues. We dismiss the

remainder of the appeal in light of the valid appeal waivers. See United States v.

Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    11-50559